Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terence Gray appeals the district court’s order upholding the Commissioner’s denial of Gray’s application for supplemental security income. We have reviewed the record and discern no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gray v. Colvin, No. 5:13-cv-00615-BO, 2014 WL 905590 (E.D.N.C. Mar. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.